SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.)* YRC WORLDWIDE INC. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) September 16, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule 13G is filed: ¨ Rule 13d-1(b) x Rule 13d-1(c) ¨ Rule 13d-1(d) (Page 1 of 14 Pages) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 (the "Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.984249300 13G Page 2 of 14 Pages 1 NAMES OF REPORTING PERSONS Owl Creek I, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER - 0 - 6 SHARED VOTING POWER 1,160,263shares of Common Stock 3,378,139 shares of Common Stock issuable upon conversion of $208,769 in aggregate principal amount of Series B Notes 1,457,227shares of Common Stock issuable either as Make-Whole Shares or upon conversion of the PIK Notes (See Item 4)1 7 SOLE DISPOSITIVE POWER - 0 - 8 SHARED DISPOSITIVE POWER 1,160,263 shares of Common Stock 3,378,139 shares of Common Stock issuable upon conversion of $208,769 in aggregate principal amount of Series B Notes 1,457,227 shares of Common Stock issuable either as Make-Whole Shares or upon conversion of the PIK Notes (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,160,263 shares of Common Stock 3,378,139 shares of Common Stock issuable upon conversion of $208,769 in aggregate principal amount of Series B Notes 1,457,227 shares of Common Stock issuable either as Make-Whole Shares or upon conversion of the PIK Notes (See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.3% 12 TYPE OF REPORTING PERSON PN 1 As discussed in more detail in Item 4, the Series B Notes and the Series A Notes (each as defined in Item 4) held by the Reporting Persons currently have certain voting rights on an as converted basis. CUSIP No.984249300 13G Page 3 of 14 Pages 1 NAMES OF REPORTING PERSONS Owl Creek II, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER - 0 - 6 SHARED VOTING POWER 17,277,637shares of Common Stock 50,313,317 shares of Common Stock issuable upon conversion of $3,109,363 in aggregate principal amount of Series B Notes 21,703,645shares of Common Stock issuable either as Make-Whole Shares or upon conversion of the PIK Notes (See Item 4) 7 SOLE DISPOSITIVE POWER - 0 - 8 SHARED DISPOSITIVE POWER 17,277,637 shares of Common Stock 50,313,317 shares of Common Stock issuable upon conversion of $3,109,363 in aggregate principal amount of Series B Notes 21,703,645 shares of Common Stock issuable either as Make-Whole Shares or upon conversion of the PIK Notes (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 17,277,637 shares of Common Stock 50,313,317 shares of Common Stock issuable upon conversion of $3,109,363 in aggregate principal amount of Series B Notes 21,703,645 shares of Common Stock issuable either as Make-Whole Shares or upon conversion of the PIK Notes (See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.5% 12 TYPE OF REPORTING PERSON PN CUSIP No.984249300 13G Page 4 of 14 Pages 1 NAMES OF REPORTING PERSONS Owl Creek Overseas Master Fund, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER - 0 - 6 SHARED VOTING POWER 55,293,281shares of Common Stock 161,197,298 shares of Common Stock issuable upon conversion of $9,961,993 in aggregate principal amount of Series B Notes 69,535,645shares of Common Stock issuable either as Make-Whole Shares or upon conversion of the PIK Notes (See Item 4) 7 SOLE DISPOSITIVE POWER - 0 - 8 SHARED DISPOSITIVE POWER 55,293,281 shares of Common Stock 161,197,298 shares of Common Stock issuable upon conversion of $9,961,993 in aggregate principal amount of Series B Notes 69,535,645 shares of Common Stock issuable either as Make-Whole Shares or upon conversion of the PIK Notes (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 55,293,281 shares of Common Stock 161,197,298 shares of Common Stock issuable upon conversion of $9,961,993 in aggregate principal amount of Series B Notes 69,535,645 shares of Common Stock issuable either as Make-Whole Shares or upon conversion of the PIK Notes (See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 13.4% 12 TYPE OF REPORTING PERSON CO CUSIP No.984249300 13G Page 5 of 14 Pages 1 NAMES OF REPORTING PERSONS Owl Creek SRI Master Fund, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER - 0 - 6 SHARED VOTING POWER 1,280,111shares of Common Stock 3,681,634 shares of Common Stock issuable upon conversion of $227,525 in aggregate principal amount of Series B Notes 1,588,146shares of Common Stock issuable either as Make-Whole Shares or upon conversion of the PIK Notes (See Item 4) 7 SOLE DISPOSITIVE POWER - 0 - 8 SHARED DISPOSITIVE POWER 1,280,111 shares of Common Stock 3,681,634 shares of Common Stock issuable upon conversion of $227,525 in aggregate principal amount of Series B Notes 1,588,146 shares of Common Stock issuable either as Make-Whole Shares or upon conversion of the PIK Notes (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,280,111 shares of Common Stock 3,681,634 shares of Common Stock issuable upon conversion of $227,525 in aggregate principal amount of Series B Notes 1,588,146 shares of Common Stock issuable either as Make-Whole Shares or upon conversion of the PIK Notes (See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.3% 12 TYPE OF REPORTING PERSON CO CUSIP No.984249300 13G Page 6 of 14 Pages 1 NAMES OF REPORTING PERSONS Owl Creek Advisors, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER - 0 - 6 SHARED VOTING POWER 75,011,292shares of Common Stock 218,570,388 shares of Common Stock issuable upon conversion of $13,507,650 in aggregate principal amount of Series B Notes 94,284,663shares of Common Stock issuable either as Make-Whole Shares or upon conversion of the PIK Notes (See Item 4) 7 SOLE DISPOSITIVE POWER - 0 - 8 SHARED DISPOSITIVE POWER 75,011,292 shares of Common Stock 218,570,388 shares of Common Stock issuable upon conversion of $13,507,650 in aggregate principal amount of Series B Notes 94,284,663 shares of Common Stock issuable either as Make-Whole Shares or upon conversion of the PIK Notes (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 75,011,292 shares of Common Stock 218,570,388 shares of Common Stock issuable upon conversion of $13,507,650 in aggregate principal amount of Series B Notes 94,284,663 shares of Common Stock issuable either as Make-Whole Shares or upon conversion of the PIK Notes (See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 17.4% 12 TYPE OF REPORTING PERSON CO CUSIP No.984249300 13G Page 7 of 14 Pages 1 NAMES OF REPORTING PERSONS Owl Creek Asset Management, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER - 0 - 6 SHARED VOTING POWER 75,011,292 shares of Common Stock 218,570,388 shares of Common Stock issuable upon conversion of $13,507,650 in aggregate principal amount of Series B Notes 94,284,663 shares of Common Stock issuable either as Make-Whole Shares or upon conversion of the PIK Notes (See Item 4) 7 SOLE DISPOSITIVE POWER - 0 - 8 SHARED DISPOSITIVE POWER 75,011,292 shares of Common Stock 218,570,388 shares of Common Stock issuable upon conversion of $13,507,650 in aggregate principal amount of Series B Notes 94,284,663 shares of Common Stock issuable either as Make-Whole Shares or upon conversion of the PIK Notes (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 75,011,292 shares of Common Stock 218,570,388 shares of Common Stock issuable upon conversion of $13,507,650 in aggregate principal amount of Series B Notes 94,284,663 shares of Common Stock issuable either as Make-Whole Shares or upon conversion of the PIK Notes (See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 17.4% 12 TYPE OF REPORTING PERSON PN CUSIP No.984249300 13G Page 8 of 14 Pages 1 NAMES OF REPORTING PERSONS Jeffrey A. Altman 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER - 0 - 6 SHARED VOTING POWER 75,011,292 shares of Common Stock 218,570,388 shares of Common Stock issuable upon conversion of $13,507,650 in aggregate principal amount of Series B Notes 94,284,663 shares of Common Stock issuable either as Make-Whole Shares or upon conversion of the PIK Notes (See Item 4) 7 SOLE DISPOSITIVE POWER - 0 - 8 SHARED DISPOSITIVE POWER 75,011,292 shares of Common Stock 218,570,388 shares of Common Stock issuable upon conversion of $13,507,650 in aggregate principal amount of Series B Notes 94,284,663 shares of Common Stock issuable either as Make-Whole Shares or upon conversion of the PIK Notes (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 75,011,292 shares of Common Stock 218,570,388 shares of Common Stock issuable upon conversion of $13,507,650 in aggregate principal amount of Series B Notes 94,284,663 shares of Common Stock issuable either as Make-Whole Shares or upon conversion of the PIK Notes (See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 17.4% 12 TYPE OF REPORTING PERSON IN CUSIP No.984249300 13G Page 9 of 14 Pages Item 1(a). NAME OF ISSUER. The name of the issuer is YRC Worldwide Inc. (the "Issuer"). Item 1(b). ADDRESS OF ISSUER'S PRINCIPAL EXECUTIVE OFFICES: The Issuer's principal executive offices are located at 110990 Roe Avenue, Overland Park, Kansas 66211. Item 2(a). NAME OF PERSON FILING: This statement is filed by: (i) Owl Creek I, L.P., a Delaware limited partnership ("Owl Creek I"), with respect to the shares of Common Stock (as defined in Item 2(d)) directly held by it; (ii) Owl Creek II, L.P., a Delaware limited partnership ("Owl Creek II"), with respect to the shares of Common Stock directly held by it; (iii) Owl Creek Overseas Master Fund, Ltd., an exempted company organized under the laws of the Cayman Islands ("Owl Creek Overseas"),with respect to the shares of Common Stock directly held by it; (iv) Owl Creek SRI Master Fund, Ltd., an exempted company organized under the laws of the Cayman Islands ("Owl Creek SRI"),with respect to the shares of Common Stock directly held by it; (v) Owl Creek Advisors, LLC, a Delaware limited liability company (“Owl Creek Advisors”), the general partner with respect to the shares of Common Stock directly held by Owl Creek I and Owl Creek II and the manager with respect to the shares of Common Stock directly held by Owl Creek Overseas and Owl Creek SRI; (vi) Owl Creek Asset Management, L.P. a Delaware limited partnership (the “Investment Manager”), the investment manager with respect to the shares of Common Stock directly held by Owl Creek I, Owl Creek II, Owl Creek Overseas, and Owl Creek SRI; and (vii) Jeffrey A. Altman, with respect to shares of Common Stock directly held by Owl Creek I, Owl Creek II, Owl Creek Overseas and Owl Creek SRI. The foregoing persons are hereinafter sometimes collectively referred to as the "Reporting Persons." Any disclosures made herein with respect to persons other than the Reporting Persons are made on information and belief after making inquiry to the appropriate party. Item 2(b). ADDRESS OF PRINCIPAL BUSINESS OFFICE OR, IF NONE, RESIDENCE: The address of the business office of each of the Reporting Persons is 640 Fifth Avenue, 20th Floor, New York, NY 10019. CUSIP No.984249300 13G Page 10 of 14 Pages Item 2(c). CITIZENSHIP: Each of Owl Creek I, Owl Creek II and the Investment Manager is a limited partnership organized under the laws of the State of Delaware. Each of Owl Creek Overseas and Owl Creek SRI is an exempted company organized under the laws of the Cayman Islands. Owl Creek Advisors is a limited liability company organized under the laws of the State of Delaware. Jeffrey A. Altman is a United States citizen. Item 2(d). TITLE OF CLASS OF SECURITIES: Common Stock, par value $0.01 per share, (the "Common Stock"). Item 2(e). CUSIP NUMBER: Item 3. IF THIS STATEMENT IS FILED PURSUANT TO §§240.13d-1(b) OR 240.13d-2(b) OR (c), CHECK WHETHER THE PERSON FILING IS A: (a) ¨ Broker or dealer registered under Section 15 of the Act (15 U.S.C. 78o); (b) ¨ Bank as defined in Section 3(a)(6) of the Act (15 U.S.C. 78c); (c) ¨ Insurance company as defined in Section 3(a)(19) of the Act (15 U.S.C. 78c); (d) ¨ Investment company registered under Section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) ¨ Investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) ¨ Employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g)
